Citation Nr: 1742461	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-14 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hand disorder, to include frostbite.

2. Entitlement to service connection for bilateral foot disorder, to include frostbite.

3. Entitlement to service connection for skin disorder of the feet.

4. Entitlement to service connection for allergies.

5. Entitlement to service connection for sinus headaches.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from December 1975 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded these matters in December 2015 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for disabilities of the hands and feet, to include residuals of cold injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's calluses of the feet are in a different location than those identified during service and are not otherwise related to service.

2. The Veteran's tinea pedis is not a chronic condition related to service.

3. The Veteran's allergies, diagnosed as chronic recurrent episodic rhinosinusitis, did not manifest during service and are not otherwise related to service.

4. The Veteran's complaint of sinus headache is a symptom of his rhinosinusitis; a separate diagnosis of headaches is not of record.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a skin condition of the feet, to include calluses and tinea pedis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for establishing service connection for allergies have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

Regarding the duty to assist, the Board remanded these matters in December 2015 for additional development, to include the scheduling of VA examinations.  Pertinent to the claims decided herein,VA examinations of the feet and skin, as well as VA examinations for sinusitis and headaches were conducted in July 2016.  The examination reports are adequate for rating purposes as the examiner reviewed the claims file, examined the Veteran, and provided opinions supported by rationale. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic diseases, such as arthritis, are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Feet, Skin Condition

The Veteran seeks service connection for a skin condition of the feet.  Service treatment records show he was treated on several occasions for foot fungus, noted as tinea pedis or Athlete's foot.  See Service Treatment Records (STRs) dated November 1977, June 1978, May 1980, and June 1980.  He was also treated for a callous of the 5th toe, right foot in November 1977.  In May 1980, he was treated for a callous of the left plantar aspect of the foot for two months, bilaterally.  Service treatment records indicate a soft tissue injury of the feet in June 1980 and a provisional diagnosis of pes planus in March 1982.  However, x-rays of the feet showed results were within normal limits.  An official diagnosis of pes planus was not provided.  

The service treatment records include a clinical evaluation report and report of medical history form that were completed for expiration of term of service.  Multiple copies of these records are in the claims file and are dated in March 1982.  One copy shows that a "3" was written over the "2", making the date March 1983.  Regardless, the report of medical history form shows the Veteran indicated that he had had foot problems since entering service.  The clinician noted he had foot pain after physical training.  The records do not indicate skin conditions of the feet.  The clinical evaluation of the feet was normal.

The Veteran had a VA examination in January 2010.  The Veteran reported that while in service he was diagnosed with frostbite and developed calluses.  During service he wore combat boots daily and participated in several field marches.  He stated that he ran 10 to 15 miles per day in combat boots.  He indicated that his calluses have been constant and progressive since service.  On examination, he had calluses on both feet located at the ball of the foot and more to the medial and lateral aspects of his feet.  He also had hard, thickened nails.  The examiner observed an odor to his feet.  The Veteran stated that he was not being treated for the condition.  The diagnosis was hyperkeratosis of the feet.

The Veteran had a VA skin examination of the feet in July 2016.  The examiner summarized the Veteran's treatment during service and the January 2010 VA examination.  The Veteran reported calluses on the heels and under the balls of his feet.  He cared for his calluses at home.  He reported daily pain.  The examiner noted that there is no current history of chronic, ongoing dermatophytosis of the feet.  On examination, the examiner found no evidence of an active skin condition.  The diagnoses included in-service dermatophytosis, a temporary condition without residual, and in-service bilateral plantar calluses, now confined to the great toes.

The examiner opined that it is not at least as likely as not that the Veteran's current foot condition was incurred in or caused by service.  The examiner summarized the Veteran's treatment for foot fungus and calluses during service and the July 2010 VA examination.  He stated that the current examination showed no active infection or other skin changes, including hypertrophic scarring, erosions, fissures and/or scaling to suggest or support a chronic fungal infection or residuals of such a chronic infection.  The only significant calluses noted were on the medial great toes bilaterally.  The examiner did not find pes planus or over pronation.  The examiner explained that tinea pedis is a dermatophytotic infection which can be acute or chronic in nature, especially with inadequate or complete treatment to eradicate the underlying organism.  When treated with antifungal medication, resolution of the condition is expected.  With adequate treatment, each new infection is a new and separate condition from the previous infective condition.  The examiner stated that based on the medical records and current examination, which shows no indication of chronicity of fungal infection, and the Veteran's report of a chronic fungal infection, it is less than likely that the Veteran's Tinea pedis was incurred in or caused in-service.

Regarding calluses, the examiner stated that a callus is a diffuse hyperkeratotic lesion, usually found under the metatarsal heads at a site of friction, irritation, and pressure, related to abnormal mechanical stresses on the skin.  Abnormal mechanical stresses can result from a variety of intrinsic factors (bony prominences) or extrinsic factors tight shoes, irregularities within the shoe, or high activity levels.  The examiner stated that X-rays studies did not indicate any bony prominences and the current calluses are not in the same places noted in the service treatment records; therefore the current calluses should be considered a new and separate condition.

The Board has considered all of the evidence but finds that service connection for a skin condition of the feet is not warranted.  While the Veteran was treated for calluses during service, the evidence does not show that he had the condition at separation from service.  The Board acknowledges the Veteran's report of having calluses during and since service, and while he is competent to report his symptoms, he is not competent to identify the etiology of his condition.  Here, the evidence does not show complaint or treatment of calluses at separation from service.  The first indication in the record of calluses since service is in the January 2009 claim for benefits, dated more than 25 years after separation from service.  Moreover, the current calluses are not located in the same area as those noted during service.  The Board finds more probative the opinion from the July 2016 VA examiner, who found that the current calluses are a new and separate condition from those noted in service.  The examiner explained how calluses form and pointed out that those treated during service were in different locations than those reported currently.  As such, the Board finds that the calluses are a new and separate condition from those treated during service and are not subject to service connection.

Regarding tinea pedis, or Athlete's foot or foot fungus, the Board also finds that service connection is not warranted.  While the Veteran was treated for tinea pedis during service, the evidence does not show that he had the condition at separation from service.  The Board acknowledges the Veteran's reports of having the condition during and since service, and while he is competent to report his symptoms, he is not competent to identify the etiology of his condition.  Here, the evidence does not show that the Veteran had tinea pedis at separation from service.  His last treatment for the condition was in June 1980.  The first indication in the record of tinea pedis since service is in the January 2009 claim for benefits, dated more than 25 years after separation from service.  The Board finds more probative the opinion from the July 2016 VA examiner, who found it less likely than not that the Veteran's tinea pedis was incurred in or caused by service.  The examiner explained that tinea pedis is a dermatophytotic infection which can be acute or chronic in nature.  Based on the medical records and July 2016 examination, which did not show a current infection, the examiner found that the Veteran's condition was not chronic.  As such, the Board finds that the Veteran's history of tinea pedis is not subject to service connection.

Regarding any allegation that the foot fungus and calluses are related to cold exposure during service, the Board observes that these conditions were treated during service as early as November 1977, prior to the Veteran's initial treatment for cold exposure in January 1978.  There is no indication in service treatment records or records dated subsequent to service that these conditions are in any way related to cold exposure during service.

The Board has considered the argument in the October 2011 correspondence, wherein the Veteran's representative argues that the Veteran should be granted service connection for pes planus.  However, a confirmed diagnosis of pes planus was not indicated during service.  Service treatment records show that the Veteran was referred for a podiatry consultation in March 1982.  The provisional diagnosis was probable pes planus.  However, x-rays were within normal limits.  The podiatrist indicated that the assessment was deferred and prescribed shoe inserts.  The separation examination did not show pes planus.  The clinical examination of the feet was normal.  Treatment records dated since service do not show pes planus.  The July 2016 VA examiner specifically stated that pes planus was not found.  Consequently, without a current diagnosis and nexus to service, service connection for pes planus is not warranted.

The Board has considered all of the evidence but finds that the preponderance of the evidence weighs against entitlement to service connection for a skin condition of the feet, to include tinea pedis and calluses.  No other skin conditions of the feet have been noted during the course of the claim.  In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 56-57.

B. Allergies

The Veteran seeks service connection for allergies.  Service dental and medical records show the Veteran denied having allergies in April 1979, April 1981, and May 1981.  The Veteran was treated for a skin reaction in March 1979, which was initially diagnosed as allergic dermatitis.  Follow-up treatment records show varicella infection and possible scabies.  No other mention or treatment of allergic reactions is documented in the service treatment records.

The Veteran was treated on multiple occasions for upper respiratory infections and viral infections, with symptoms of headaches, sore throat, and productive cough.  See STRs dated September 1976, April 1977, August 1977, May 1979, March 1980, and April 1983.  On the report of medical history form completed for separation, the Veteran reported that he had frequent or severe headaches; ear, nose, and throat (ENT) trouble; frequent colds; and chronic cough.  The clinical evaluation of the ear, nose and throat was normal.

Multiple VA treatment records show the Veteran denied having allergies.  See VA treatment records dated March 2009, March 2012, October 2012, November 2012, 
None indicate treatment or diagnosis of allergies or headaches.  At most, records show the Veteran reported sneezing, coughing, and runny nose in April 2009.

The Veteran had a VA examination in July 2016.  The Veteran reported constant stuffy nose, congestion, watery eyes, and anterior nasal pain.  He treated his symptoms with over-the-counter (OTC) medications.  He reported having sinus headaches that would occur about every three months and last for several days.  He said his headaches are worse and more frequent in the springtime, but could occur at any time during the year.  The examiner diagnosed chronic recurrent episodic rhinosinusitis.  A diagnosis of headaches was not indicated.

In the opinion, the examiner stated that it is not at least as likely as not that the Veteran has an ENT allergy condition that was incurred in or caused by service.  The examiner summarized the Veteran's treatment during service and noted that treatment in May 1979 and May 1980 was for acute episodes with ENT symptoms being a part or symptom of another infectious diagnosis.  A record from October 1981, noting sinus congestion history and assessed as upper respiratory infection, was also an acute infectious event.  The examiner also observed that the separation examination did not indicate sinusitis, hay fever, or adverse reaction to drugs or any related physical examination findings.  The examiner said this indicates that there was no chronic or ongoing condition, but rather that the in-service events were transient and temporary.

The examiner further noted that VA treatment records from 2012 do not indicate history, assessment, or treatment of an ENT condition and accordingly do not support an ongoing condition.  The examiner stated that the current VA examination computerized tomography (CT) scan indicates a very mild chronic unilateral sinusitis in the maxillary sinus.  While the Veteran has reported a long history of self-treated ENT conditions, the examiner stated that he is not qualified to make a diagnosis or etiological attribution.  Without documentation, it would require speculation for the examiner to even make an etiological attribution to other unexamined symptoms.  

The examiner indicated that chronic or recurrent acute sinusitis typically results from untreated acute sinusitis that results in damage to the mucous membranes; chronic medical disorders that produce inflammation in the airways or persistent thickened stagnant mucus; structural abnormalities; and allergic reaction to fungi, smoke or other allergens.  Septal deviation may block one side of the nose, making a person prone to inflammation of the sinuses (sinusitis), particularly if the deviated septum blocks drainage from a sinus into the nasal cavity.  The examiner stated that the Veteran has an ongoing smoking history, and that tobacco smoke would certainly contribute to the condition and symptoms.

The examiner explained that rhinosinusitis is a more accurate term for what is commonly termed sinusitis, because the mucous membranes of the nose and sinuses are contiguous and subject to the same disease processes and sinusitis without rhinitis is rare.  Rhinosinusitis can be acute or chronic; however the condition usually has rapid onset, is viral in origin, and duration is normally less than four weeks.  Symptoms totally resolve.  Most cases are viral in origin.  Chronic rhinosinusitis is distinguished by symptoms that persist for 12 weeks or more.  The examiner stated that the service treatment records do not indicate treatment or symptoms lasting for more than 12 continuous weeks, making it more than likely that the in-service events were temporary conditions.  

After discussing the causes of concha bullosa, the examiner found that the most accurate diagnosis for the Veteran's ENT disease is rhinosinusitis.  He stated that the Veteran has one disease process occurring and that rhinosinusitis is a more accurate term for what is commonly termed sinusitis, because the mucous membranes of the nose and sinuses are contiguous and subject to the same disease processes and sinusitis without rhinitis is rare. 

The examiner concluded that the majority of evidence supports that the current rhinosinusitis did not begin before or during active military duty and therefore, it is not at least as likely as not that the Veteran has a current ear, nose, and throat allergy condition that was incurred in or caused by service.

After reviewing the evidence, the Board finds that service connection for allergies is not warranted.  The evidence does not show treatment of allergies or complaint of symptoms during service.  No indication of and ENT disorder was documented at separation from service or in VA treatment records dated subsequent to service.  The Board has considered the Veteran's statements to the VA examiner asserting that he has self-treated his symptoms since service; however, the Veteran is not competent to identify the underlying pathology of his symptoms.  The VA examiner stated that it would be speculative for him to even attempt to identify the cause of the Veteran's symptoms without having the opportunity to observe them.  Here, the Board finds that the July 2016 opinion from the VA examiner is more probative as the examiner fully explains the Veteran's condition and possible causes.  After a full exploration of the Veteran's reported and observed symptoms, the examiner found no nexus between his current condition and service.

In light of the foregoing, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for allergies.  In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in this case.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 56-57.

C. Sinus Headaches

The Veteran seeks service connection for sinus headaches.  Service treatment records show the Veteran was treated on multiple occasions for upper respiratory infections and viral infections, with symptoms of headaches, sore throat, and productive cough.  See STRs dated September 1976, April 1977, August 1977, May 1979, March 1980, and April 1983.  On the report of medical history form completed for separation, the Veteran reported that he had frequent or severe headaches.  The clinical evaluation of the ear, nose and throat was normal.  A diagnosis of headaches was not indicated.

VA treatment records do not show complaint or treatment of headaches.

The Veteran had a VA examination in July 2016.  The Veteran reported constant stuffy nose, congestion, watery eyes, and anterior nasal pain.  He had associated frontal headaches.  His headaches occurred about every three months and lasted for several days.  He reported that his headaches are worse and more frequent in the springtime, but could occur at any time during the year.  The examiner diagnosed chronic recurrent episodic rhinosinusitis and sinus headaches.

The examiner reviewed and summarized the Veteran's treatment during and subsequent to service and determined that the Veteran's diagnosis of sinus headache is more than likely a symptom of his rhinosinusitis rather than a separate condition because of the frequency of the headaches and the relationship of the headaches to an acute ENT condition occurrence or flare.  Treatment involved the treatment of the ENT condition rather than a primary headache condition.

In the opinion, the examiner stated that it is not at least as likely as not that the Veteran has a current headache condition that was incurred in or caused by service.  The examiner stated that the headaches noted during service were symptoms of other diagnoses rather than a separate headache condition.  No abnormal findings were observed at separation from service on the physical examination.  The examiner stated that the current headache condition is related to the Veteran's rhinosinusitis condition.  He pointed out that the Veteran did not know when the headache condition started but that his headaches usually occur when his sinuses bother him.  The examiner found that the evidence does not show that a chronic headache condition was diagnosed within the first year after military service.  The examiner discussed the symptoms of cephalgia, including sinus drainage and headaches related to inflammation of the sinuses, such as with rhinosinusitis.  The examiner concluded that the current diagnosis of sinus headache is more than likely a symptoms of the rhinosinusitis condition rather than a separation condition because of frequency, relationship of headaches to an acute ENT condition occurrence or flare, and treatment involving the treatment of the ENT condition rather than a primary headache condition.

Since the records do no support a chronic headache condition, and since the above opinion does not find a favorable nexus between the Veteran's ENT condition and military service, the examiner found it not at least as likely as not that the Veteran has current headache condition that was incurred in or caused by service.

The Board has considered all of the evidence but finds that service connection for sinus headaches is not warranted.  A diagnosis of headaches was not noted during service and the evidence does not show a current headache disability separate and distinct from the Veteran's rhinosinusitis that is related to service.  The Board has considered the Veteran's lay statements, but finds that he is not competent to identify the cause of his headaches or any relationship of current headaches to service.  Here, the Board finds probative the July 2016 VA examiner's opinion, which indicates that based on the evidence and the Veteran's lay statements, his headaches are a symptom of his non-service-connected rhinosinusitis.  The examiner found no nexus between the Veteran's reported headaches and service.

In light of the foregoing, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for sinus headaches.  In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in this case.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 56-57.


ORDER

Service connection for a skin condition of the feet is denied.

Service connection for allergies is denied.

Service connection for sinus headaches is denied.


REMAND

The Veteran seeks service connection for residuals of cold injuries to the hands and feet.  The Board remanded these matters in December 2015 for additional development, to include the scheduling of a VA examination to obtain opinions addressing the relationship of the Veteran's disabilities to service.  A VA examination was conducted in July 2016; however, the Board finds that an addendum opinion is necessary.  First, treatment records show the Veteran has bilateral sural sensory neuropathy.  The examiner did not indicate whether this condition is related to service, to include exposure to cold.

Additionally, in the opinion, the examiner stated that "[w]hile the Veteran reports numbness in both hands, the neurological findings are more consistent with CTS and with cold exposure because the symptoms are in the distribution of the median nerve." (emphasis added).  The examiner should clarify this statement and whether he intended to relate the numbness to both carpal tunnel syndrome (CTS) and cold exposure as the statement in context with the rationale is unclear.

The examiner also stated that the "residual sequelae of cold injury may include arthralgia/pain, numbness, cold sensitivity, tissue loss, scars, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, osteoporosis, radiographic bony subarticular punched out lesions, or osteoarthritis."  The examiner noted the Veteran's subjective reports of cold sensitivity but appears to have discounted the report because symptoms could not be confirmed.  The examiner indicated that the Veteran also complained of pain and stiffness, but attributed his symptoms to arthritic changes.  Notably, the Veteran has osteoarthritis of the hands, which is also listed above as a residual sequelae of cold injury.  The Board points out that the Veteran is competent to report subjective symptoms such as cold sensitivity, pain, and stiffness of his hands.  He has stated that he has had these symptoms since service and prior to his diagnosis of CTS and osteoarthritis.  The examiner has not given reasons for discounting the Veteran's report of chronic symptoms and has not provided an adequate opinion regarding the relationship of the Veteran's subjective symptoms and osteoarthritis to cold exposure during service.  Thus, on remand, the examiner must address the Veteran's report of chronic subjective symptoms since service and objective evidence of osteoarthritis and the relationship between them and cold exposure in service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Ask the July 2016 VA examiner to review the claims file and to provide an addendum opinion.

The examiner should opine whether it is at least as likely as not that the Veteran's bilateral sural neuropathy is related to service, to include exposure to cold during service.

The examiner should clarify whether the numbness in both hands and "neurological findings are more consistent with CTS and with cold exposure" or CTS or cold exposure.  The opinion addressing this matter is unclear.

Additionally, in July 2016, the examiner stated that "residual sequelae of cold injury may include arthralgia/pain, numbness, cold sensitivity, tissue loss, scars, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, osteoporosis, radiographic bony subarticular punched out lesions, or osteoarthritis."  The Veteran's reported subjective symptoms have included pain, numbness, stiffness, and cold sensitivity and he has a diagnosis of osteoarthritis.  The Veteran is competent to report his subjective symptoms and he has reported that they have existed since service - prior to the diagnosis of CTS or even osteoarthritis.  Thus, the examiner should provide an opinion indicating whether it is at least as likely as not that the Veteran's subjective symptoms and diagnosis of osteoarthritis are related to his cold injury during service.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complaints or treatment for any particular time.

If the July 2016 examiner is not available, another qualified examiner should be asked to provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability of the hands and/or feet, other than calluses and tinea pedis, that is related to service, to include any symptoms due to residuals of frostbite.  The examiner must address the bilateral sural neuropathy and osteoarthritis of the hands.

The examiner should be notified that the July 2016 VA examiner cited to materials which indicate that "residual sequelae of cold injury may include arthralgia/pain, numbness, cold sensitivity, tissue loss, scars, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, osteoporosis, radiographic bony subarticular punched out lesions, or osteoarthritis."  The Veteran's reported subjective symptoms have included pain, numbness, stiffness, and cold sensitivity and he has a diagnosis of osteoarthritis.  The Veteran is competent to report these subjective symptoms and has reported that they have existed since service - prior to the diagnosis of CTS or even osteoarthritis.  Thus, the examiner should provide an opinion indicating whether it is at least as likely as not that the Veteran's subjective symptoms and diagnosis of osteoarthritis are related to his cold injury during service.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complaints or treatment for any particular time.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


